Citation Nr: 0606453	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  96-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for herniated 
nucleus pulposus at L4-5 with minimal degenerative changes of 
the lumbar spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancee




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969, March 1973 to March 1975, and December 1990 to 
July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri, which denied an increased evaluation for 
a back condition and service connection for a right shoulder 
condition.

The issue of an entitlement to an increased evaluation for 
herniated nucleus pulposus at L4-5 with minimal degenerative 
changes of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for a right 
shoulder condition; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Service medical records do not reflect any complaints of 
a right shoulder injury or pain; post-service medical 
evidence, to include medical examinations in August 1995 and 
September 1997, fails to show a current disability of the 
right shoulder.




CONCLUSION OF LAW

Service connection for a right shoulder condition is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in November 2004.  As previously 
noted, the original RO decision that is the subject of this 
appeal was entered in October 1995, which was before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini v. Principi, the United States Court of Appeals for 
Veterans Claims (Court) also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Also see VAOPGCPREC 7-2004.  Although the VCAA 
notice sent in November 2004 failed to comply with all four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
an additional notice was sent in December 2005.  
Collectively, the notices comply in that they: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
the claimant to please provide any evidence or information 
pertaining to his claim.  This language fulfills the last 
requirement in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

In a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-
2004.  The failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error 
at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board concludes that the discussions in the October and 
December 1995 rating decisions, the December 1995 and 
February 1996 Statement of the Case (SOC), and the 
Supplemental Statement(s) of the Case (SSOC) in May 1996, 
November 2004, and October 2005, adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claim addressed in this decision.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  Moreover, 
in a recent opinion, VA General Counsel held that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  Two medical examinations 
were provided to determine the nature and etiology of the 
veteran's right shoulder condition.  There is no further duty 
to provide a medical examination or opinion.  38 U.S.C. § 
103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
this claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant an additional remand, and his procedural 
rights have not been abridged.  Bernard, 4 Vet. App. 384 
(1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability, which 
is proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  service medical 
records, service personnel records, the veteran's 
contentions, as presented in hearing testimony, written 
statements and argument, VA treatment reports from 1992 and 
1997 to 2005, VA examination reports, private treatment 
records and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

A review of the evidence in this matter fails to show that 
service connection for a right shoulder condition is 
warranted.  The veteran contends that in December 1991 while 
driving a truck in Saudi Arabia, he came under enemy fire and 
was wounded in the back by a bullet, which failed to 
penetrate his flak vest.  The veteran asserts that he fell 
off the truck after being struck and dislocated his right 
shoulder.  He also asserts that his supervisor told him to 
tell medical personnel that he injured his back while 
changing a heavy tire on a 20-ton truck.

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the instant case, 
the evidence fails to show the veteran has a current 
disability, or a disease or injury in service.  The veteran 
underwent a VA examination in August 1995 to evaluate his 
claim of a right shoulder condition.  The veteran voiced 
subjective complaints of intermittent pain over the shoulder 
radiating down his arm into his right hand and diminished 
grip strength.  On examination the clinician did find some 
weakness on grip, but there was no limitation of motion or 
muscle atrophy.  The conclusion was there was some pain, but 
it was not diagnostic by objective findings.  The veteran 
also complained of pain over the rotator cuff of his right 
shoulder at a VA examination in September 1997.  The examiner 
did note some tenderness on flexion and extension of the 
shoulder, but he found the movements were normal and without 
limitation.  Consequently, he did not diagnose a right 
shoulder disability.  There are no further entries regarding 
right shoulder complaints in post-service records.  In sum, 
the evidence fails to demonstrate a current right shoulder 
disability; it merely shows complaints of pain.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(Observing that "pain is not wholly irrelevant to the 
assessment of a disability for which a veteran seeks 
compensation," but that "[e]ven assuming arguendo that 
free-standing pain wholly unrelated to any current disability 
is a compensable disability, such pain cannot be compensable 
in the absence of proof of an in-service disease or injury to 
which the current pain can be connected by medical evidence.  
Such a 'pain alone' claim must fail when there is no 
sufficient factual showing that the pain derives from an in-
service disease.")  As there is no medical evidence of 
current right shoulder disability, service connection for a 
right shoulder condition is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (absent proof of present 
disability there can be no valid claim).

The Board need go no further, as the claim has already 
failed; however, it should be acknowledged that the 
foundation of an in service injury, disease, or event is also 
lacking in this case.  The Board finds the incurrence of a 
right shoulder injury in service is not supported by credible 
evidence.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence.")  In the instant case, the Board finds the 
veteran's assertions with regard to incurring a displaced 
right shoulder in service to be incredulous.  Moreover, the 
Board finds the lay statements regarding the alleged enemy 
attack to be unworthy of belief.  Service medical records 
show that the veteran presented in late December 1990 with 
complaints of low back pain.  There is no description of an 
enemy attack or sustaining a bullet wound.  There is no 
mention of a right shoulder injury in December 1990 or in any 
service medical records dated from that point.  The veteran's 
hearing testimony indicates that he incurred the injury to 
his low back and right shoulder the day before the medical 
record is dated in December.  

The veteran's testimony also indicates that he was directed 
by his supervisor to tell medical personnel that he incurred 
the back injury while changing a heavy tire, a story the 
veteran refers to now as a "bogus lie."  Nonetheless, he 
apparently told this to medical personnel, as the veteran's 
service medical records repeatedly show his back injury was 
sustained while changing a tire.  As to the reason why the 
veteran would make such a false statement, his testimony 
indicates his supervisor gave him a lawful order because war 
had not been declared.  The veteran's testimony also 
indicates that there is no mention of the right shoulder 
injury because medical personnel at multiple hospitals simply 
refused to treat his shoulder because the low back injury was 
primary.  Testimony further indicates that from the time of 
the alleged enemy attack to the time the veteran was 
evacuated to Scott Air Force Base (Scott), his right arm was 
taped to his chest.  There is no mention of the tape or 
dislocation of the right shoulder in the initial clinical 
note or on the evacuation tag.  Moreover, the evacuation tag 
reflects that the veteran did not arrive at Scott until 17 
January 2000, a period of approximately 22 days from the 
initial injury.  Taken as a whole, none of the veteran's 
assertions and explanations makes sense; they are 
incredulous.  

The record includes lay statements purportedly provided by 
two service personnel who treated the veteran at the scene of 
the attack.  One of the statements further states that 
according to the veteran, he was told by a lieutenant at the 
aid station to say that he injured his back while changing a 
tire.  With regard to one of these statements, an individual 
contacted the VA and reported the veteran had submitted false 
statements regarding a gunshot wound.  VA then conducted a 
field examination, which revealed evidence that the veteran 
had solicited statements about the alleged enemy attack from 
persons with no apparent knowledge of pertinent events.  The 
field investigator determined the veteran's accusers to be 
credible.  In light of the investigator's findings and the 
generally inconsistent and implausible nature of the 
veteran's statements, the Board finds the lay statements of 
alleged corpsmen are entitled to no probative weight. 

Finally, the veteran's testimony indicates that one or more 
physicians have indicated to him that his right shoulder 
condition is somehow connected to his service-connected 
herniated nucleus pulposus at L4-5 with minimal degenerative 
changes of the lumbar spine.  Aside from the absence of 
competent evidence to establish a current right shoulder 
disability, secondary service connection is unsupported by 
competent medical evidence.  The Court has found that such an 
assertion as that indicated by the veteran's testimony, 
"filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, the veteran's service records do not establish 
that he engaged in any combat with the enemy.  Even if the 
evidence showed that he had, satisfactory lay or other 
evidence has not been received to establish a right shoulder 
injury or disease in combat or elsewhere in service.  As 
there is no credible evidence of an in service injury or a 
current disability, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Accordingly, service connection for a 
right shoulder condition is not warranted.


ORDER

Service connection for a right shoulder condition is denied.




REMAND

The veteran's service-connected herniated nucleus pulposus at 
L4-5 with minimal degenerative changes of the lumbar spine is 
currently rated at 40 percent under Diagnostic Code 5292 
(Limitation of motion, lumbar spine). 

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective Sept. 26, 2003).  The criteria for rating 
intervertebral disc syndrome were changed effective September 
23, 2002.  Under the revised criteria, evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A review of the current VA 
examination performed in September 2004 indicates the veteran 
was unable to stand on his toes and heels of the left foot, 
which the examiner attributed to a herniated disc.  He also 
determined that there was no sensory loss in either foot and 
the veteran's deep tendon reflexes were diminished, but equal 
bilaterally.  In contrast, outpatient records show in October 
2004 that the veteran denied any numbness, tingling, and 
weakness in his extremities.  There are no other findings on 
the current examination or in treatment records to indicate 
neurological impairment, such as atrophy and tone.  The 2004 
examiner also failed to address incapacitating episodes.

The veteran is entitled to full consideration and evaluation 
of his herniated nucleus pulposus at L4-5 with minimal 
degenerative changes of the lumbar spine disability under the 
revised criteria from its effective date.  Accordingly, the 
VA examination must contain findings which address the 
specific diagnostic criteria.  Beverly v. Brown, 9 Vet. App. 
402, 406 (1996).  The Board is unable to evaluate the 
presence and extent of the neurologic manifestations of his 
low back disability without further examination.  



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and any other applicable legal 
precedent.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 
5103(a), which requires that the 
Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is 
expected to present.  The RO should 
provide the appellant written 
notification specific to his claim for 
an increased evaluation for herniated 
nucleus pulposus at L4-5 with minimal 
degenerative changes of the lumbar 
spine, of the impact of the 
notification requirements on the claim.  
The appellant should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  Upon completion of the above to the 
extent possible, the veteran should 
then be afforded VA orthopedic and 
neurological examination(s) to 
determine the current severity of his 
service-connected herniated nucleus 
pulposus at L4-5 with minimal 
degenerative changes of the lumbar 
spine.  

The orthopedic examiner should provide 
findings as to whether there is any 
additional limitation of motion or other 
functional limitation of the lumbar spine 
due to pain, weakness, excess 
fatigability, incoordination, and, to the 
extent possible, flare-ups of pain or 
other symptoms.  See 38 C.F.R. §§ 4.40, 
4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  Specifically, after 
determining and providing the range of 
motion of the lumbar spine, the examiner 
should opine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that there is any additional 
functional loss (i.e., additional loss of 
motion) due to pain or flare-ups of pain 
supported by adequate objective findings, 
or due to any weakness on movement, 
excess fatigability, or incoordination 
(including flare-ups of these latter 
symptoms) that may be present.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  

The neurologic examiner should identify 
current neurological symptoms 
associated with the low back.  
The examiner should specifically 
indicate the existence and frequency or 
severity (as appropriate) of each of 
the following: sciatic neuropathy, 
radiculopathy, characteristic pain, 
and/or muscle spasm.  If neurological 
impairment is identified, the level of 
impairment and the particular 
peripheral 
nerve(s) affected should be reported.  
Additionally, the examiner should 
comment on whether the veteran has 
experienced any incapacitating episodes 
of low back 
pain requiring bed rest prescribed by a 
physician and treatment by a physician.   

3.  The RO should review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the appellant's claim.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

4.  The RO should then readjudicate the 
claim for an increased rating for 
herniated nucleus pulposus at L4-5 with 
minimal degenerative changes of the 
lumbar spine.  If the benefit sought on 
appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case, and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


